Citation Nr: 1029139	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for right knee strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than November 22, 
2004, for the grant of a compensable evaluation for 
neurocardiogenic syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1999.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted a 20 percent evaluation for 
neurocardiogenic syncope, effective November 22, 2004.  This case 
is also before the Board on appeal from a May 2009 rating 
decision that denied evaluations in excess of 10 percent for 
right knee strain and left knee strain.

The Veteran testified before the undersigned Veterans Law Judge 
during a May 2010 hearing.  A transcript of that hearing is in 
the claims file.  

The issues of entitlement to an increased evaluation for right 
knee strain and entitlement to an increased evaluation for left 
knee strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 8, 2004, rating decision denied entitlement to a 
compensable evaluation for neurocardiogenic syncope.

2.  A statement received from the Veteran on September 23, 2004 
may reasonably be construed as a notice of disagreement (NOD) 
with the September 8, 2004 rating decision as to the continuance 
of a noncompensable evaluation for neurocardiogenic syncope.  

3.  The evidence of record does not show that it was factually 
ascertainable that an increase in the neurocardiogenic syncope 
had occurred prior to November 22, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 22, 
2004, for the award of a 20 percent evaluation for 
neurocardiogenic syncope have not been met.  38 U.S.C.A. 
§§ 5101(a) and 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran has appealed the August 2005 RO decision which 
granted a 20 percent evaluation for neurocardiogenic syncope, 
effective from November 22, 2004.  His filing of a notice of 
disagreement to the August 2005 assignment of a November 22, 2004 
effective date for the 20 percent rating does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the assignment of the November 22, 2004 effective date, as a 
"downstream issue," triggers VA's obligation to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law. 38 U.S.C.A. §§ 5104, 7105 
(West 2002).

The March 2007 statement of the case (SOC) under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant regulations for consideration.  The Veteran 
was thus informed of what was needed to achieve the assignment of 
an earlier effective date for the award of the 20 percent rating.  
Therefore, the Board finds that the Veteran has been informed of 
what was necessary to achieve an earlier effective date for the 
award of the 20 percent rating for neurocardiogenic syncope.

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA medical records.  
Private medical records have been associated with the claims 
file.  A VA examination could not result in the claimed earlier 
effective date.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  

The Board has reviewed all of the evidence in the claims file, 
with an emphasis on the evidence relevant to this appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Relevant Law 

Earlier Effective Date

The general rule with respect to the effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulation that provides that the effective date 
for an award of increased compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

An exception to the general rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of a claim for increased compensation.  If an increase 
in disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was "factually 
ascertainable."  If the increase occurred after the date of 
claim, the effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).

Increased Evaluation

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's neurocardiogenic syncope is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 7099-8108.  Diagnostic Code 8108 provides 
that narcolepsy is to be evaluated as epilepsy, petit mal.  

Diagnostic Code 8911 provides that epilepsy, petit mal, is to be 
rated under the General Rating Formula for Minor Seizures.  Under 
this rating formula, a 10 percent evaluation is assigned where 
there is a confirmed diagnosis of epilepsy with a history of 
seizures.  In this case, a 10 percent evaluation is not 
applicable because the Veteran does not have a diagnosis of 
epilepsy.  A 20 percent disability rating is assigned where there 
is at least one major seizure in the last years, or at least two 
minor seizures in the last six months.  Note (1) relates that a 
major seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) relates that a minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic blinking of 
the eyes or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).

Analysis

In the present case, the Veteran contends that the effective date 
of his 20 percent evaluation should be July 2, 1999, the date 
after his separation from active duty.  The Veteran asserts that 
he submitted a timely notice of disagreement with a March 2002 
rating decision that granted service connection for 
neurocardiogenic syncope.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an effective date prior to November 22, 2004, for the grant 
of the 20 percent evaluation for neurocardiogenic syncope.  
However, in reaching this decision, the Board finds that the 
record supports a finding that the Veteran submitted a claim for 
an increased evaluation which was received on January 2, 2004, 
but that entitlement to the 20 percent evaluation did not arise 
prior to November 22, 2004.

A March 2002 rating decision granted service connection for 
neurocardiogenic syncope, and assigned a noncompensable 
evaluation, effective from July 2, 1999, the day after the 
Veteran's separation from active duty.  The record does not 
contain a notice of disagreement (NOD) with this decision.  A 
September 2002 VA Report of Contact provides only that the 
Veteran wanted the original rating decision from 1999 (that 
denied service connection for a heart condition with blackouts), 
and that a copy was sent that same day.  The March 2002 rating 
decision thus became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

Documents of record establish that the VA recognized that the 
Veteran submitted a claim for an increased rating on January 2, 
2004.  The Board does not alter that finding in this decision.  
Pursuant to the January 2, 2004 claim, a September 8, 2004, 
rating decision denied a compensable evaluation for 
neurocardiogenic syncope.  A September 16, 2004, letter informed 
the Veteran of the decision and gave him a copy of the rating 
decision.  The text of the rating decision included, as a basis 
for the denial of a compensable rating, a statement that "the 
evidence shows that your condition is self-limiting, and should 
resolve in the future."

The Veteran submitted correspondence on September 23, 2004 which 
the Board finds may be reasonably construed as a timely NOD as to 
the September 8, 2004, rating decision denial of a compensable 
evaluation for neurocardiogenic syncope.  

The correspondence was addressed to Secretary Principi and stated 
that the Veteran "would like to request your assistance finding 
out why the VA (Veteran [sic] Affairs) only upgraded my right 
knee to 20% and my left knee at 10%, and my Heart Condition, 
Neurocardiogenic syncope 0% (capitalization in original)?"  In 
this correspondence, the Veteran specifically referenced the 
September 8, 2004 rating decision, and included a statement that 
"[t]he VA states that my heart condition will improve overtime 
[sic] and that I can control my episodes of passing out."  He 
included among his requests that the VA "[u]p grade [his] heart 
condition to 100%."

The relevant regulation provides that an NOD is a writing that 
expresses both disagreement with a rating decision and the desire 
for appellate review.  See 38 C.F.R. § 20.201 (2009).  The Board 
is required to construe a veteran's arguments "in a liberal 
manner for purposes of determining whether they raise issues on 
appeal."  See Robinson v. Mansfield, 21 Vet.App. 545, 552 (2008).  

The law does not require that the Veteran request a statement of 
the case (SOC), request review of the rating decision by a 
Decision Review Officer (DRO), or use any particular language to 
initiate appellate review.  He must simply indicate that he 
wishes to appeal the rating decision.  The Veteran's statements 
in his September 23, 2004 correspondence may be so reasonably 
construed.

The Veteran's September 23, 2004, correspondence expressed 
disagreement specifically with the September 8, 2004 rating 
decision denial of an increased evaluation.  As such, the 
September 23, 2004, correspondence was a Notice of Disagreement 
with the September 8, 2004, rating decision, and not a new claim 
for an increased evaluation for neurocardiogenic syncope.  See 38 
C.F.R. § 20.201.  

Nevertheless, as discussed below, the evidence shows that the 
Veteran was not entitled to a 20 percent evaluation for 
neurocardiogenic syncope prior to November 22, 2004.  Thus, even 
when the Veteran's September 23, 2004, correspondence is 
recognized as an NOD with the September 8, 2004, rating decision, 
an earlier effective date is still not be warranted.  

Having established that the date of the Veteran's claim for an 
increased evaluation was January 2, 2004, the Board next finds 
that entitlement to a 20 percent evaluation for neurocardiogenic 
syncope was not demonstrated prior to November 22, 2004, the date 
of the Veteran's admission to a private hospital for passing out.  
38 C.F.R. § 3.400(o)(1)(2).  

The only relevant medical evidence dated during the appeal period 
consists of a June 2004 VA examination report, which relates that 
the examiner reviewed the Veteran's claims file, VA treatment 
records and some private treatment records.  The Veteran reported 
that he had not blacked out or had any other syncope episodes 
since November 1999.  His main complaint was that two or three 
times a week he became very dizzy and felt lightheaded as though 
he might pass out.  The VA examiner observed that a June 2002 
private treatment report related that the Veteran's episodes were 
quite infrequent, occurring once every three years.  

This report clearly does not satisfy the criteria for a 20 
percent evaluation.  See the General Rating Formula for Minor 
Seizures.  

The Veteran also submitted unidentified articles about 
neurocardiogenic syncope to his Senator and the White House, 
which were forwarded to VA.  These articles do not support his 
claim.  They are general in nature and do not address the facts 
of the Veteran's specific case.  

The Board also finds that the Veteran's general assertions that 
he is entitled to an earlier effective date do not show that he 
satisfied the criteria for a 20 percent evaluation for 
neurocardiogenic syncope prior to November 22, 2004.  Lay 
testimony is competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the Veteran's own general assertions are outweighed by 
the medical records before the Board (which do not show 
entitlement to a 20 percent evaluation prior to November 22, 
2004) and the subjective history he gave during the June 2004 VA 
examination (that he had not blacked out since November 1999).  

Based on the foregoing, the Board finds that an effective date 
earlier than November 22, 2004, for the award of a 20 percent 
evaluation for neurocardiogenic syncope is not warranted.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than November 22, 2004, for the award 
of a 20 percent evaluation for neurocardiogenic syncope is 
denied.


REMAND

The issues of entitlement to an increased evaluation for right 
knee strain, to include restoration of a 20 percent evaluation, 
effective September 1, 2008; and entitlement to an increased 
evaluation for left knee strain require additional development.  

On a May 2010 VA Form 9, the Veteran indicated that he wanted a 
BVA hearing at a local VA office when he referenced his knee 
disabilities.  On an attached Appeal Hearing Options sheet, he 
requested a hearing with an Indianapolis RO hearing official.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the appellant as 
to whether he wants a videoconference 
hearing or Travel Board hearing at the RO 
before a Veterans Law Judge, or a hearing 
at the RO before a DRO.  Then, schedule 
the requested hearing in the order that 
the request was received.  Notify the 
appellant in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the appellant 
withdraws the hearing request, or if he 
fails to report for the scheduled hearing 
without good cause, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


